It being represented, that Silas Fowler, the member from South wick, had been instrumental in raising the late disturbances in the county of Hampshire, a committee was appointed to inquire into his character and conduct.2
The committee reported, that, the general character of Mr. Fowler was that of being a principal agent in exciting and promoting the disturbances which had lately taken place in the county of Hampshire, and, that he had said, “ that he would spend his life and fortune but law should be suspended in the county of Hampshire, till they had a redress of grievances.”3
The report was considered upon two successive days, and after long debate the question was put, “ whether the said Fowler should retain his seat as a representative ?” which passed in the affirmative, ninety members to fifty-five.4

 Same, 37, 38


 Same, 41.


 Same, 47.